

FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT ("this Amendment") dated as of March
31, 2012 (the "Effective Date") is entered into by and among INTERNATIONAL
SHIPHOLDING CORPORATION, a Delaware corporation ("ISC"), ENTERPRISE SHIP
COMPANY, INC., a Delaware corporation ("Enterprise"), SULPHUR CARRIERS, INC., a
Delaware corporation ("Sulphur Carriers"), GULF SOUTH SHIPPING PTE LTD., a
Singapore corporation ("Gulf South"), CG RAILWAY, INC., a Delaware corporation
("CG Railway"), LCI SHIPHOLDINGS, INC., a Marshall Islands corporation ("LCI"),
CENTRAL GULF LINES, INC., a Delaware corporation ("Central Gulf"), EAST GULF
SHIPHOLDING, INC., a Marshall Islands corporation ("East Gulf"), MPV, INC., a
Marshall Islands corporation ("MPV"), DRY BULK AMERICAS LTD., a British Virgin
Islands Business Company ("Americas"), DRY BULK AUSTRALIA LTD., an International
Business Company of the British Virgin Islands ("Australia"), and WATERMAN
STEAMSHIP CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise,
Sulphur Carriers, Gulf South, CG Railway, Lel, Central Gulf, East Gulf, MPV,
Americas, Australia and Waterman are, collectively, referred to as the
"Borrowers"), and REGIONS BANK, an Alabama banking corporation (the "Lender").
 
Recitals
 
A.The Borrowers and the Lender are parties to that certain Credit Agreement
dated March 7, 2008, as amended by a First Amendment thereto dated March 3,
2009, by a Second Amendment thereto dated August 13, 2009, by a Third Amendment
thereto dated as of March 31, 2010, and by a Fourth Amendment thereto dated as
of March 31, 2011 (as further amended from time to time, the "Credit
Agreement").
 
B.The Borrowers have requested that the Lender make certain modifications to the
Credit Agreement as set forth herein.
 
C.The Lender has agreed to make such modifications, provided that the Borrowers
and the Lender enter into this Amendment.
 
Agreement
 
 
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrowers and the
Lender hereby agree as follows, with such agreements to become effective as of
the Effective Date:
 
1.           Rules of Construction. This Amendment is subject to the rules of
construction set forth in the Credit Agreement.
 
2.           Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings defined for them in the Credit
Agreement.

3.       Representations and Warranties of Borrower. The Borrowers represent and
warrant to the Lender as follows:
 
(a)           Representations and Warranties in Credit Documents, All of the
representations and warranties set forth in the Credit Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.
 
(b)           No Default. As of the Effective Date, the Borrowers are in
compliance with all the terms and provisions set forth in the Credit Documents
on their part to be observed or performed, and no Event of Default, nor any
event that upon notice or lapse of time or both would constitute such an Event
of Default, has occurred and is continuing.
 
(c)           No Misleading Information. To the best knowledge of the Borrowers,
neither this Amendment nor any certificate, written statement or other document
furnished to the Lender by or on behalf of the Borrowers in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading, and there is no fact known to the
Borrowers that the Borrowers have not disclosed to the Lender that materially
adversely affects or, so far as the Borrowers can now reasonably foresee, will
materially adversely affect the properties, or financial or other condition of
the Borrowers or the ability of the Borrowers to perform their obligations
hereunder and under the other Credit Documents.
 
(d)           Borrowers' Organizational Documents, The organizational documents
of the Borrowers have not been amended since March 31, 2011.
 
    4.      Amendments to Credit Agreement.
 
(a)Section 1.1 is hereby amended to add the following subparagraph (h) which
shall read as follows:
 
(h)Unless otherwise specified herein, all accounting terms used in this
Agreement, the Revolving Note and in any other Credit Document shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender under this Agreement
shall be prepared, in accordance with GAAP, as amended from time to time
including amendments to GAAP made as a result of the conformity of GAAP to
International Financial Reporting Standards, provided, however, that for
purposes of determining the ratios and covenants set forth in Section 5.15, GAAP
shall be (MAP in effect as at March 31, 2012
 

 
 

--------------------------------------------------------------------------------

 

(b)Section 1.2(xx) is hereby amended to read, in its entirety, as follows:
 
(xx) Termination Date means the maturity date of the Revolving Loan (which is
April 6, 2014) as such date may be extended from time to time pursuant to
Section 2,5 or accelerated pursuant to Section 6.2.
 
(c)Section 1.2 is hereby amended to add the following definition, as follows:
 
(ccc) Liquid Assets means, as of an applicable time, the following, so long as
the same is not subject to any Lien nor subject to any restriction on
transferability, whether imposed under applicable law, by agreement, or
otherwise: (i) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the fnll faith and credit of the United States, in each case maturing
within one year from the applicable time;
(ii) certificates of deposit and time deposits having maturities of twelve
months or less from the applicable time and issued by any commercial bank
located in Western Europe or organized under the laws of the United States of
America or any state thereof and, in each instance, having combined capital and
surplus of not less than $500,000,000;
(iii) commercial paper of an issuer rated at least A-2 by Standard & Poor's
Ratings Services ("S&P") or Bal by Moody's Investor's Service, Inc. ("Moody's"),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the applicable
time; (iv) securities with maturities of one year or less from the applicable
time and issued or fully guaranteed by any state, commonwealth or territory of
the United States, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody's; (v) securities with maturities of six months or less from the
applicable time and backed by standby letters of credit by the Lender or any
commercial bank satisfying the requirements of clause (ii) of this definition;
(vi) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (i) through (iii) of this
definition; (vii) overnight Eurodollar time deposit sweep accounts and (viii)
publicly traded securities listed on a nationally recognized securities exchange
in the United States.
 
(d)Section 1.2(l) is hereby amended to read, in its entirety, as follows:
 
Consolidated Indebtedness means the sum of (i) all Indebtedness of ISC and the
Subsidiaries determined on a consolidated basis in accordance with GAAP and (ii)
the product of 6 times the Lease Expense of 1SC and its Subsidiaries for the
past 12 months determined on a consolidated basis in accordance with GAAR
 
(e) Section 1.2(zz) is hereby amended to read, in its entirety, as follows:
 
(zz) Consolidated EBITDAR means, with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication) the sum of (i)
Consolidated EBITDA and (ii) Lease Expense.
 
(f) Section 1.2(aaa) is hereby amended to read, in its entirety, as follows:
 
(aaa) Fixed Charges means with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication), the sum of (i)
Interest Expense; (ii) Lease Expense; (iii) required principal payments for any
outstanding debt during the applicable reporting period (excluding the balloon
payment due on the Termination Date) and (iv) maintenance Capital Expenditures
(calculated at 30% of their depreciation expense).
 
(g) Section 5.15(g) is hereby amended to read, in its entirety, as follows:
 
(g) Consolidated Indebtedness less Liquid Assets toConsolidated EBITDAR Ratio.
Maintain, on a consolidated basis, a ratio of Consolidated Indebtedness less
Liquid Assets to Consolidated EBITDAR for ISC and the Subsidiaries of not more
than (0 4.75 to 1.00 through March 31, 2013 and (ii) 4.50 to 1.0 at all times
thereafter, as measured at the end of each fiscal quarter based on the four most
recent fiscal quarters for which financial information is available.
 
(h) Section 5.15(m) is hereby amended to read, in its entirety, as follows:
 
(m)Consolidated EBITDAR to Fixed Charges. Maintain a ratio of Consolidated
EIIITDAR to Fixed Charges for ISC and the Subsidiaries on a consolidated basis
for the four most recent fiscal quarters for which financial information is
available (i) through December 31, 2012 of not less than 1.10 to 1.00 and (ii)
at all times thereafter, of not less than 1.20 to 1.00.
 
(i) Section 5.15(i) is hereby amended to read, in its entirety, as follows:
 
(i)Consolidated Tangible Net Worth Maintain a Consolidated Tangible Net Worth,
as measured at the end of each fiscal quarter, in an amount of not less than the
sum of Two Hundred Twenty-Eight Million Dollars ($228,000,000) and flay percent
(50%) of all net income of ISC and the Subsidiaries (on a consolidated basis)
earned after December 31, 2011

 
 

--------------------------------------------------------------------------------

 

5.           Amendment Fee. As consideration for the Lenders agreement to modify
the Credit Agreement, the Borrowers agree to pay to the Lender a fee equal to
Seventy-Five Thousand and 00/100 Dollars ($75,000.00) (the "Amendment Fee"). The
Amendment Fee shall be payable on the date of this Amendment and shall be
non-refundable.
 
6.           Fees and Legal Expenses. The Borrowers hereby agree to pay all
reasonable invoiced legal costs and expenses incurred in connection with the
review, analysis and preparation of this Amendment. Such expenses and legal
costs shall be payable upon the execution of this Amendment and shall be
non-refundable.
 
7.           References in Credit Documents. All references in the Credit
Documents to the "Credit Agreement" shall mean the Credit Agreement as amended
by this Amendment.
 
8.           Credit Documents to Remain in Effect. Except as specifically
modified by this Amendment, the Credit Agreement and the other Credit Documents
shall remain in full force and effect in accordance with their respective terms.
 
9.           No Novation, etc. Nothing contained in this Amendment shall be
deemed to constitute a novation of the terms of the Credit Documents, nor impair
any Liens granted to the Lender thereunder, nor release any obligor from
liability for any of the Obligations, nor affect any of the rights, powers or
remedies of the Lender under the Credit Documents, nor constitute a waiver of
any provision thereof, except as specifically set forth in this Amendment.
 
10.         Governing Law, Successors and Assigns, etc. This Amendment shall be
governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
11.         Headings. The descriptive headings of the sections of this Amendment
are for convenient reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.
 
12.         Entire Agreement. This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof.
 
13.         Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
14.         Counterparts.  This Amendment may be executed in any number of
 
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
 
15.         No Waiver. Nothing contained herein shall be construed as a waiver
or
 
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Credit Documents not specifically mentioned herein, and
the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.


16.         Effect of this Amendment. This Amendment amends and supplements the
Credit Agreement and shall be construed as if it were a part thereof for all
purposes. Any representation or warranty contained herein that shall prove to be
false or misleading in any material respect at the time made shall constitute an
Event of Default under the Credit Agreement and the other Credit Documents in
accordance with the Credit Agreement as if such representation or warranty had
been contained in the Credit Agreement, and any default by the Borrowers in the
performance Or observance of any provision of this Amendment shall constitute an
Event of Default under that section as if such provision had been contained in
the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment to
be executed and delivered by their duly authorized representatives to be
effective as of the Effective Date.
 
INTERNATIONAL SHIPHOLDING CORPORATION

By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
ENTERPRISE SHIP COMPANY, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
SULPHUR CARRIERS, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
GULF SOUTH SHIPPING PTE LTD.


By:  /s/ Manuel G. Estrada
Its:  DIRECTOR

 
CG RAILWAY, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
LCI SHIPHOLDINGS, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
CENTRAL GULF LINES, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
EAST GULF SHIPHOLDING, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER



MPV, INC.


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
DRY BULK AMERICAS LTD.


By:  /s/ Erik L. Johnsen
Its:  DIRECTOR

 
DRY BULK AUSTRALIA LTD.


By:  /s/ Erik L. Johnsen
Its:  DIRECTOR

 
WATERMAN STEAMSHIP CORPORATION


By:  /s/ David B. Drake
Its:  V/P – TREASURER

 
REGIONS BANK


By:  /s/ Edward E. Midyett
Its:  Vice President


